IN THE COURT OF APPEALS OF IOWA

                                   No. 16-1405
                             Filed October 12, 2016


IN THE INTEREST OF R.E.,
Minor child,

C.W., Mother,
      Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Scott County, Mark R. Fowler,

District Associate Judge.



      A mother appeals the termination of her parental rights to her child.

AFFIRMED.



      Steven W. Stickle of Stickle Law Firm, P.L.C., Davenport, for appellant

mother.

      Thomas J. Miller, Attorney General, and Kathrine S. Miller-Todd, Assistant

Attorney General, for appellee State.

      Rebecca G. Ruggero of Rebecca S. Ruggero, Attorney at Law,

Davenport, guardian ad litem for minor child.



      Considered by Vogel, P.J., and Vaitheswaran and McDonald, JJ.
                                         2


VAITHESWARAN, Judge.

       A mother appeals the termination of her parental rights to her child, born in

2005. She contends (1) the grounds for termination were not supported by clear

and convincing evidence, (2) the department of human services failed to make

reasonable efforts towards reunification, (3) she should have been given

additional time to work towards reunification, and (4) termination was not in the

child’s best interest. We will address these arguments together.

       The district court terminated the mother’s parental rights pursuant to Iowa

Code section 232.116(1)(b) (2015) (abandonment or desertion); (e) (absence of

significant and meaningful contact); and (f) (child cannot be returned to parent’s

custody). We may affirm if we find clear and convincing evidence to support any

of the grounds cited by the district court. See In re S.R., 600 N.W.2d 63, 64

(Iowa Ct. App. 1999). We believe termination was warranted under Iowa Code

section 232.116(1)(b) and, specifically, the desertion prong of that provision.

       “Desertion” means the relinquishment or surrender for a period in
       excess of six months of the parental rights, duties, or privileges
       inherent in the parent-child relationship. Proof of desertion need
       not include the intention to desert, but is evidenced by the lack of
       attempted contact with the child or by only incidental contact with
       the child.

Iowa Code § 232.2(14).

       Our de novo review of the record reveals the following facts. R.E. was

eleven years old at the time of the termination hearing.       His mother had no

contact with him for eight of those eleven years. She moved out of Iowa and

eventually settled in Michigan, where she married and moved in with her in-laws.
                                               3


          The child, who was born in Iowa, remained in the state with his father,

stepmother, and two half-siblings. The father was a long-term heroin user who

introduced the stepmother to the drug. The department intervened in 2014 and

obtained an agreement to have the children placed with the half-siblings’

maternal grandmother.            The State subsequently filed a child-in-need-of-

assistance petition.1

          The mother acknowledged receipt of the petition and was appointed an

attorney to represent her in the proceedings.              While she reportedly told the

department she wanted what was best for R.E. and planned to stay engaged in

his life, she failed to address her multiple-year absence.                Nonetheless, the

department considered her request for custody of the child and arranged for a

home study pursuant to an interstate compact with the department of human

services in Michigan. The Michigan department denied approval, reasoning that

the mother had “not had any contact with her son . . . in eight years.”

          The mother did attempt to phone R.E. after the child-in-need-of-assistance

petition was filed, a fact acknowledged by the Michigan department. But her

efforts were unsuccessful and eight months into the proceedings, she had yet to

request departmental assistance in this endeavor.

          Just two months before the State filed a petition to terminate her parental

rights, the mother asked the department to facilitate phone contact and her

attorney formally sought an order requiring the department to provide this

service. The district court agreed the lack of phone contact could be “remedied.”

However, the department failed to arrange for phone calls and none took place.

1
    After the petition was filed, the stepmother died of a heroin overdose.
                                         4


       We do not condone the department’s refusal to provide this requested

service.   See In re C.B., 611 N.W.2d 489, 493 (Iowa 2000) (explicating

department’s obligation to make reasonable efforts toward reunification). But the

department furnished other services, including the home study. More importantly

for purposes of this discussion, Iowa Code section 232.116(1)(b) does not

require the provision of reasonable reunification services as a predicate to

termination, and, even if the mother had been afforded occasional telephone

contact with the child, the calls would have amounted to “incidental contact” at

best under the definition of desertion. See Iowa Code § 232.2(14).

       We conclude termination was warranted under the desertion prong of

Iowa Code section 232.116(1)(b). In light of the mother’s lengthy absence from

the child’s life, we further conclude there was no need to grant her additional time

to reunify with him.      See id. § 232.104(2)(b) (allowing extension upon

enumeration of specific factors for determination that the need for removal will no

longer exist at the end of the additional six-month period). Finally, we conclude

termination was in the child’s best interests because the mother failed to maintain

a relationship with the child and lacked a suitable home in which to raise him.

       We affirm the termination of the mother’s parental rights to R.E.

       AFFIRMED.